United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2900
                                   ___________

Archie Moore Coates,                     *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * Eastern District of Arkansas.
John Does, Pulaski County Jail Medical *
Staff; Pulaski County Regional           * [UNPUBLISHED]
Detention Facility; Mates, Sgt., Pulaski *
County Jail; Woody Brawley, Deputy, *
Pulaski County Detention Center,         *
                                         *
             Appellees.                  *
                                   ___________

                             Submitted: August 4, 2008
                                Filed: August 7, 2008
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

     Archie Coates appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
complaint. After careful review, we conclude that dismissal was proper. See Choate


      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the findings and recommendations of the
Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.
v. Lockhart, 7 F.3d 1370, 1373 & n.1 (8th Cir. 1993) (standards for reviewing district
court’s findings and conclusions after evidentiary hearing under 28 U.S.C.
§ 636(b)(1)(B)). Accordingly, we affirm the dismissal of Coates’s complaint, but we
modify it to be without prejudice as to defendant Mates. See Fed. R. Civ. P. 4(m)
(providing for dismissal without prejudice as to unserved defendant).2 We also deny
as moot Coates’s motion for appointment of counsel on appeal. See 8th Cir. R. 47B.
                       ______________________________




      2
       We also note that--to the extent any “John Doe defendants” remain in this
lawsuit--they were never served. See Young v. Mt. Hawley Ins. Co., 864 F.2d 81, 83
(8th Cir. 1988) (per curiam) (where only unserved defendants remain in action,
judgment is final appealable order).

                                         -2-